Judgment, Supreme Court, New York County (Soden, J.), entered on December 12,1980, unanimously modified, on the facts, to reduce the award to $750,000 and, as so modified, the judgment is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. The order of this court entered herein on January 12, 1982 and the memorandum decison filed therewith [86 AD2d 515] are hereby recalled and vacated. Concur — Kupferman, J. P., Carro, Lupiano, Silverman and Lynch, JJ.